Citation Nr: 1746391	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Aid and Attendance benefits for the Veteran's surviving spouse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to October 1945.  He died in November 2011.  The appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Jackson, Mississippi.

The Board notes that the appellant submitted a timely Form 9 dated November 2013 in which she stated she only wished to appeal the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Aid and Attendance benefits for the Veteran's surviving spouse.  The appellant did not appeal the issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  Accordingly, the Board finds that this issue is not before the Board.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


APPELLANT'S CONTENTIONS

The appellant contends that she is entitled to special monthly pensions (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person.  Specifically, the appellant contends that she is legally and permanently blind in one eye, permanently disabled, and unable to provide adequate care for herself.   

FACTUAL FINDING

The appellant's conditions render her helpless or so nearly helpless that she requires the regular aid and attendance of another person.


LEGAL CONCLUSION

The criteria for SMP for a surviving spouse based upon the need for regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1502, 1521 (LexisNexis 2017); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant was granted entitlement to a death pension, effective November 14, 2011. 

Increased pension is payable to a surviving spouse by reason of need for aid and attendance, or if not in need of aid and attendance, by reason of being housebound. 38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a)(5). 

Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b). 

To establish a need for regular aid and attendance, the surviving spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).
Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

The particular personal functions which an appellant is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the appellant is so helpless as to need regular aid and attendance, not constant need.  Determinations that an appellant is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the appellant's condition requires him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The appellant must be unable to perform one of the enumerated personal functions, but her condition does not have to manifest in an inability to perform all the enumerated personal functions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Here, the evidence of record includes a June 2013 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in which the examiner diagnosed the appellant with hypertension, dyslipidemia, and diverticulosis and indicated that the appellant is blind in her left eye and has severe ambulatory difficulties which limit her ability to leave the home or immediate premises.  The examiner further indicated that the appellant has very weak lower extremities, a slow unsteady gait necessitating the use of a rolling walker, weakness in her bilateral upper extremities, and requires management of her medication and financial affairs.          

The evidence of record also includes lay statements from the appellant that she is totally blind in her left eye with very limited and worsening vision in her right eye, unable to get around without her walker because of an unsteady gait and risk of falling, and is housebound unless others carry her where she needs to go. 

The Board finds that the Veteran's severe ambulatory difficulties and inability to manage her medication places her in a position of being unable to protect herself from the hazards or dangers incident to her daily environment.  In light of the foregoing and resolving doubt in the appellant's favor, the Board finds that the appellant is in need of the regular aid and attendance of another person due to her conditions.


ORDER

Entitlement to SMP for a surviving spouse based upon the need for the regular aid and attendance of another person is granted.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for the cause of the Veteran's death must be remanded for further development.

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, the appellant contends that the Veteran's service-connected residuals of cold injuries of the feet caused the Veteran to stumble and fall, and his service-connected residuals of cold injuries of the hands rendered him unable to avoid the fall which ultimately caused his death. 

The Veteran died in November 2011.  His death certificate lists the immediate cause of death as subdural hematoma.  Other significant conditions contributing to the Veteran's death include lung cancer, hypertension, and Type II diabetes mellitus.  The Veteran's death certificate also indicates that the Veteran's death was an accident; he tripped while retrieving the mail.

At the time of the Veteran's death, the Veteran was service-connected for residuals of cold injury left foot; residuals of cold injury right foot; residuals of cold injury left hand; residuals of cold injury right hand; gunshot wound (bullet) right cheek with facial nerve partial and stensen's duct involvement; residuals gunshot wound; paralysis incomplete right facial nerve, moderate secondary to gunshot wound.   The Veteran was also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities.

The evidence of record includes post-service VA medical treatment records which document the Veteran's complaint of numbness in his hands and feet and decrease sensory of both feet.  Additionally, a March 2003 VA examination report documents numbness, primarily out of the distal end of the Veteran's fingers bilaterally.     

Based on the foregoing, the Board finds that there is a reasonable possibility that a VA medical opinion would aid in substantiating the appellant's claim that one of the Veteran's service-connected disabilities, namely cold injury residuals, is related to the Veteran's death.  Therefore, the Board finds it necessary to obtain a medical opinion addressing whether there is a causal relationship.  Accordingly, the RO must obtain a VA medical opinion to determine the etiology of the Veteran's cause of death.  See 38 U.S.C.A. § 5103A (a) (LexisNexis 2017); See also Delarosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008). (VA is required to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.)  

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide or authorize VA to obtain records of the Veteran's relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Obtain a medical opinion regarding the Veteran's cause of death.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability.  Following review of the claims file, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that residuals of cold injury feet and/or hands was the immediate or underlying cause of the death or was etiologically related to the death?

   (b) Is it at least as likely as not (50 percent probability or more) that residuals of cold injury feet and/ or hands contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death? 

The examiner is asked to specifically address the Veteran's complaints of numbness in his hands and feet and decrease sensory of both feet.  The examiner is also asked to address the March 2003 VA examination report which documents numbness, primarily out of the distal end of the Veteran's fingers bilaterally.     

Finally, the examiner should address the appellant's contentions that the Veteran tripped and fell as a result of the cold injuries of his feet, and that he was unable to stop his fall as a result of the cold injuries of his hands.

All findings and conclusions should be supported with a complete rationale and set forth in a report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record. 

The examiner is also asked to identify and explain the information relied on, to include relevant medical literature. 

If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the appellant and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


